         Case 1:19-cr-10104-ADB Document 323 Filed 02/17/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                  )
                                          )
v.                                        )
                                          )                   Criminal No. 19-10104-ADB
STEPHAN ROSSER-STEWART,                   )
                                          )
                     Defendant            )
                                          )
                                          )
__________________________________________)


                       ORDER FOR COMPETENCY EVALUATION

                                        February 17, 2021


Hennessy, M.J.

       Upon review of the assented-to motion of the United States for an evaluation to determine

the competency of Defendant, Stephan Rosser-Stewart, to stand trial pursuant to 18 U.S.C. § 4241,

and the sealed evaluation of Defendant’s expert opining to a reasonable degree of medical certainty

that Defendant is not currently competent to stand trial, this Court finds that there is reason to

believe Defendant may currently be suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is able to understand the nature and consequences of

the proceedings against him or to assist properly in his defense, within the meaning of 18 U.S.C.

§ 4241(a), and hereby orders as follows:

       (1) Pursuant to 18 U.S.C. §§ 4241(b) and 4247(b), Defendant hereby is committed to the

           custody of the Attorney General for a period not to exceed thirty (30) days for

           placement in a suitable facility, designated by the Bureau of Prisons, closest to the court

           for purposes of the examination.


                                                 1
         Case 1:19-cr-10104-ADB Document 323 Filed 02/17/21 Page 2 of 3




       (2) Further, pursuant to 18 U.S.C. § 4247(c), the appropriate licensed or certified

           psychologists or psychiatrists at the facility to which Defendant is committed shall

           prepare a psychiatric report. The original of said report shall be filed under seal with

           the Court; copies shall be mailed or e-mailed to the Assistant United States Attorney

           Philip A. Mallard, Esq., Suite 9200, 1 Courthouse Way, Boston, MA 02210

           (Philip.mallard@usdoj.gov) and to Defendant’s counsel, Paul J. Garrity, Esq., 14

           Londonderry          Road,        Londonderry,       New         Hampshire       03053

           (garritylaw@myfairpoint.net), and Aaron R. Lazar, Esq. 85 Devonshire Street, 10th

           Floor, Boston, Massachusetts 02109 (attylazar@gmail.com). A hearing pursuant to 18

           U.S.C. § 4247(d) will be scheduled upon receipt of the report.

       The report shall include:

               (1) Defendant’s history and present symptoms;

               (2) a description of the psychiatric, psychological, and medical tests that were

                   employed and their results;

               (3) the examiner’s findings; and

               (4) the examiner’s opinions as to diagnoses, prognosis, and whether Defendant is

                   suffering from a mental disease or defect rendering him mentally incompetent

                   to the extent that he is unable to understand the nature and consequences of the

                   proceedings against him or to assist properly in his defense.

       The Department of Justice shall pay all expenses incurred in connection with the

examination. When the Bureau of Prisons has designated the facility at which the examination is

to take place, Pretrial Services shall make available to the examiner all Defendant’s mental health

records, if any, which it has been able to collect.



                                                  2
         Case 1:19-cr-10104-ADB Document 323 Filed 02/17/21 Page 3 of 3




       Defendant’s counsel is directed to provide the designated facility with any existing

psychiatric reports or evaluations. The United States is directed to file a report in 21 days from

the date of this Order on the status of Defendant’s designation and transportation.


                                                     / s / David H. Hennessy
                                                     David H. Hennessy
                                                     United States Magistrate Judge




                                                 3
